Mr. Presiding Justice McSurely delivered the opinion of the court. 3. Damages, § 188*—when evidence insufficient to show that impairment of vision was due to accident. In an action for personal injuries alleged to have been received through the starting of defendant’s car as plaintiff was alighting, evidence held insufficient to show that the impairment of vision complained of was due to the accident. 4. Appeal and error, § 1474*—lohen admission of conjecture and speculation of expert witness is reversible error. In an action for personal injuries, the admission of conjecture and speculation of a medical witness as to what might produce or cause the condition found by him in plaintiff, is reversible error. 5. Evidence, § 410*-—what opinion of medical witness may not be given. In an action for personal injuries, it is error to permit a medical witness to testify that plaintiff would eventually become blind, though how long thereafter he could not state, as such an opinion is merely speculative. 6. Evidence, § 368*-—when witness may not testify as to subjective conditions. In an action for personal injuries it is error to permit a witness to testify as to subjective conditions of plaintiff.